Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The "approval mechanism" in claim 12 because the term recites a generic placeholder (mechanism), coupled with functional language "evaluates a risk exposure", and is not modified by sufficient structure to perform the recited function.
The "compliance check system" in claim 13 because the term recites a generic placeholder (system), coupled with functional language "sends an alert to a user when…", and is not modified by sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 2, 7, 8, 10-12, 16, 17, 19, and 20 are objected to because of the following informalities:
Claim 1 is objected to because claim 1 does not include the word "and" between the various limitations.  Claim 1 should read (emphasized): "…the graphical user interface having a dashboard page; and a task exposure risk assessment builder…"
Claim 2 is objected to because claim 2 appears to be missing the term "for" in the limitation (emphasized) "…wherein the user profile is for at least one person who performs a task exposure risk assessment. "
Claim 7 has a typographical error in the word plurality and should be amended as such (emphasized): "…each of the  plurality of hazards having a data set…"
Claim 7 is objected to because claim 7 does not include the word "and" between the various limitations.  Claim 7 should read (emphasized): "… a defined space; and a plurality of hazards…"
Claim 8 is objected to because claim 8 ends with a semicolon.  Claim 8 should be conclude with a period and include an "and" as in (emphasized) "…the graphical user interface having a resource center page; and the graphical user interface having a dashboard page.[[;]]"
Claim 10 is objected to because claim 10 does not include the word "and" between the various limitations.  Claim 10 should read (emphasized): "…each having a set of parameters; and a predetermined set of rules for generating …"
Claim 11 is objected to because claim 11 does not include the word "and" between the various limitations.  Claim 11 should read (emphasized): "…the plurality of regulations associated with a set of rules; and a plurality of standards…"
Claim 12 is objected to because claim 12 does not include the word "and" between the last two limitations.  Claim 12 should read (emphasized): "...the objective database having a psychological task exposure risk assessment; and an approval mechanism..."  
Claim 16 is objected to because claim 16 does not include the word "and" between the various limitations.  Claim 16 should read (emphasized): "…identifying at least one hazard within the space; and analyzing at least one hazard…"
Claim 17 is objected to because claim 17 does not include the word "and" between the various limitations.  Claim 17 should read (emphasized): "…uploading a set of parameters associated with at least one hazard; and evaluating the set of parameter…"
Claim 19 is objected to because claim 19 does not include the word "and" between the various limitations.  Claim 19 should read (emphasized): "…searching a database by at least one hazard, and subsequently retrieving a plurality…"
Claim 20 is objected to because claim 20 does not include the word "and" between the various limitations.  Claim 20 should read (emphasized): "…storing data corresponding to the set of parameters associated with at least one worker; and evaluating the set of parameters…"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for five reaons.  First, claim 1 is rejected because claim 1 recites (emphasized): "…a task exposure risk assessment builder; the task exposure risk assessment builder having a processor for integrating…"  This limitation is not clear because it is not clear what is being integrated.  That is, this limitation appears to be missing a term.  For the purposes of analyzing the claim set, Examiner is interpreting the processing being used for integrating the task exposure assessment builder with the computer system.
Second, claim 1 is rejected as indefinite because claim 1 recites several "user profile" claim elements.  These user profile claim elements are not clear because it is not clear how the "user profile" claim elements relate to one another.  That is, it is not clear if these user profile claim elements are intended to be the same user profiles or different user profiles.  For the purposes of analyzing the claim set, Examiner is interpreting claim 1 as (emphasized):
…a computer system; the computer system comprising a database, the computer system configured to maintain a plurality of user profiles in the database… 
wherein each user profile of the plurality of user profiles comprises at least one characteristic of a user; 
wherein each user profile of the plurality of user profiles accepts a plurality of inputs, in the form of a plurality of characteristics, toward creating the user profile; 
wherein the computer system is configured to store data corresponding to [[a]] the plurality of user profiles; 
wherein each of the plurality of user profiles access[[es]] a graphical user interface to upload a set of information…
Third, claim 1 is rejected because claim 1 introduces a second "graphical user interface" claim element in the limitation (emphasized): "…wherein the user profile accesses a graphical user interface to upload a set of information…"  It is not clear how the second "graphical user interface" claim element relates to the previously introduced graphical user interface.  For the purposes of analyzing the claim set, Examiner is interpreting the claim as (emphasized): "…wherein the user profile accesses [[a]] the graphical user interface to upload a set of information…"
Fourth, claim 1 is rejected because claim 1 recites (empathized) "…wherein the computer system stores the set of information associated with the defined environment."  There is insufficient antecedent basis for this limitation.  Please note claim 1 introduces a "set of information" claim element but does not state the information is associated with a defined environment.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as (empathized): "…wherein the user profile accesses a graphical user interface to upload a set of information associated with the defined environment; wherein the computer system stores the set of information associated with the defined environment. 
Fifth, claim 1 is rejected because claim 1 recites (empathized) "…wherein the user profile accesses a graphical user interface to upload a set of information…"  This limitation is not claret because user profiles are generally stored information.  It is not clear how stored information would access a graphical user interface.  For the purpose of analyzing the claim set, Examiner is interpreting claim 1 as (emphasized) "…wherein a graphical user interface accesses the user profile to upload a set of information…"
Accordingly, claim 1 is rejected under 112(b), claims 2-6 do not clarify this issue and accordingly is rejected due to its dependencies.
Claim 3 is further rejected as indefinite because claims 3 recites "a defined space".  It is not clear if this defined space claim element relates to the previously introduced defined space.  For the purposes of analyzing the claim set, Examiner is interpreting claim 3 as (empathized) "… a geographic location; the geographic location having [[a]] the defined space."
Claim 6 is further rejected as indefinite because claim 6 recites "hazard information".  It is not clear if this hazard information claim element relates to the previously introduced hazard information.  For the purposes of analyzing the claim set, Examiner is interpreting claim 6 as (empathized) "… further comprising:  the set of hazard information, wherein the computer system is further…"

Claim 7 is rejected as indefinite because claim 7 recites (emphasized) "…wherein the parameters of the each of the plurality of hazards is used to determine an output based on a predetermined set of rules."  This limitation is not clear because it is passively recited.  That is, it is not clear if this limitation is requiring the system of claim 7 determine an output, or if this limitation is only reciting the intended use of the parameters (i.e. if this limitation is only stating that user will use the parameters to determine an output)1.  For the purposes of analyzing the claim set, Examiner is interpreting claim 7 as (emphasized) "…wherein the computer system  determines an output using the parameters of the each of the plurality of hazards, based on a predetermined set of rules." to clarify the scope of claim 7 requires determining an output.
Accordingly, claim 7 is rejected under 112(b).  Claims 8-15 do not clarify this issue and accordingly are rejected due to the dependencies.
Claim 12 is further rejected as indefinite for two reasons.  First, claim 12 is rejected because claim 12 recites various "task exposure risk assessments" claim elements but does not include an "and" or an "or" between the claim elements.  As such, it is not clear if this is supposed to be a list of required claim elements or a list of alternative claim elements.  For the purposes of analyzing the claim set, Examiner has interpreted claim 12 as (emphasized) "…the objective database having an illumination task exposure risk assessment; or the objective database having a psychological task exposure risk assessment…"
Second, claim 12 is rejected as indefinite because the limitation “approval mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification essentially only restates the claim language, e.g. ¶[115] of the Specification as filed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 13 is further rejected as indefinite because the limitation “compliance check system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification essentially only restates the claim language, e.g. ¶[135] of the Specification as filed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 14 is further rejected as indefinite because claim 14 recites "predetermined set of rules".  It is not clear if this predetermined set of rules claim element relates to the previously introduced predetermined set of rules.  For the purposes of analyzing the claim set, Examiner is interpreting claim 14 as (empathized) "…wherein the combined task exposure risk assessment combines a plurality of parameters from a plurality of task exposure risk assessments based on [[a]] the predetermined set of rules to generate a report…"

Claim 16 is rejected as indefinite because claim 16 recites (emphasized): "…identifying at least one hazard within the space; analyzing at least one hazard within the space based on a predetermined set of rules…"  It is not clear if these hazards are intended to be the same claim element or two, separate claim elements.  For the purposes of analyzing the claim set, Examiner is interpreting claim 16 as (emphasized) "…identifying at least one hazard within the space; analyzing the at least one hazard within the space based on a predetermined set of rules..."
Accordingly, claim 16 is rejected under 112(b).  Claims 17-20 do not clarify this issue and accordingly are rejected due to the dependencies.
Claims 17-19 are further rejected as indefinite because claims 17-19 recite "at least one hazard".  It is not clear if these hazard claim elements are intended to be the same claim element as the hazards introduced in the independent claims or if these are intended to be separate hazards.  For the purposes of analyzing the claim set, Examiner is interpreting claim 17 as (emphasized) "… uploading a set of parameters associated with the at least one hazard; evaluating the set of parameters associated with the at least one hazard.", claim 18 as (emphasized) "…storing data corresponding to a set of parameters associated with the at least one hazard.", and claim 19 as (empathized) "…searching a database by the at least one hazard, subsequently…"
Claim 19 is further rejected as indefinite because claim 19 recites (emphasized): "…searching a database by at least one hazard, subsequently retrieving…"  This limitation is not clear because it appears to require the searching be performed by the hazard (i.e. the hazard is doing the searching).  For the purposes of analyzing the claim set, Examiner is interpreting claim 19 as (emphasized): "…searching a database [[by]] based on the at least one hazard, subsequently retrieving…"

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the term "approval mechanism" is being interpreted under 112(f).  For claim limitations interpreted under 112(f), the specification must disclose the steps or algorithms with which Applicant has programmed the application perform the associated functional language.  However, the originally-filed disclosure does not explain how to evaluate a risk exposure.  The Specification as filed essentially only restates the claim language, e.g. ¶[115] of the Specification as filed.  This is not sufficient to show the steps or algorithms to evaluates a risk exposure.  Accordingly, claim 12 is rejected under 35 U.S.C. 112(a).
Regarding claim 13, the term "compliance check system" is being interpreted under 112(f).  For claim limitations interpreted under 112(f), the specification must disclose the steps or algorithms with which Applicant has programmed the application perform the associated functional language.  However, the originally-filed disclosure does not explain how to sends an alert to a user when a parameter of the compliance check system is outside a defined range.  The Specification as filed essentially only restates the claim language, e.g. ¶[135] of the Specification as filed.  This is not sufficient to show the steps or algorithms to evaluates a risk exposure.  Accordingly, claim 13 is rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-15 are directed to a machine; and claims 16-20 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claim 1
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites an abstract idea.  Specifically, claim 1 recites an abstract idea in the limitations (emphasized):
…a computer system; the computer system comprising a database, the computer system configured to maintain a user profile in the database; the computer system configured to maintain a plurality of data tables; the computer system configured to maintain a set of hazard information; 
a graphical user interface; the graphical user interface having a standard forms page; the graphical user interface having a resource center page; the graphical user interface having a dashboard page; 
a task exposure risk assessment builder; the task exposure risk assessment builder having a processor for integrating; 
wherein each user profile comprises at least one characteristic of a user; wherein each user profile accepts a plurality of inputs, in the form of a plurality of characteristics, toward creating the user profile; 
wherein the computer system is configured to store data corresponding to the defined environment; 
wherein the computer system is configured to store data corresponding to a user profile; 
wherein the user profile accesses a graphical user interface to upload a set of information; 
wherein the computer system stores the set of information associated with the defined environment.  
This limitation recites an abstract idea because this limitation encompasses managing personal behavior or relationships or interactions between people (i.e. following rules or instructions).  This limitation encompasses managing personal behavior or relationships or interactions between people (i.e. following rules or instructions) because performing a risk assessment involves following rules or instructions (i.e. assessing risk based on existing laws, regulations, policies, etc.).  Claims that encompass managing personal behavior or relationships or interactions between people fall with the "Certain Methods of Organizing Human Activity".  Claim 1 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claim 1 do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements (emphasized):
…a computer system; the computer system comprising a database, the computer system configured to maintain a user profile in the database; the computer system configured to maintain a plurality of data tables; the computer system configured to maintain a set of hazard information; 
a graphical user interface; the graphical user interface having a standard forms page; the graphical user interface having a resource center page; the graphical user interface having a dashboard page; 
a task exposure risk assessment builder; the task exposure risk assessment builder having a processor for integrating; 
wherein each user profile comprises at least one characteristic of a user; wherein each user profile accepts a plurality of inputs, in the form of a plurality of characteristics, toward creating the user profile; 
wherein the computer system is configured to store data corresponding to the defined environment; 
wherein the computer system is configured to store data corresponding to a user profile; 
wherein the user profile accesses a graphical user interface to upload a set of information; 
wherein the computer system stores the set of information associated with the defined environment.  
The additional elements of the computer system comprising a database, a graphical user interface, and a processor, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are all recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of maintaining a user profile, a plurality of data tables, and a set of hazard information, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of the graphical user interface having a standard forms page, a resource center page, and a dashboard page, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of the user profile having a characteristic of a user, accepting inputs for creating the user profile, and accessing a user interface to upload a set of information, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of receiving, storing, and transmitting data (i.e. receiving, storing, and sending user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of the computer system storing data corresponding to the defined environment, data corresponding to the user profile, and the set of information, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Claim 1 is directed an abstract idea.
	

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception cannot provide an inventive concept.  Claim 1 is not patent eligible.

Independent Claim 7
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 7 recites an abstract idea.  Specifically, claim 7 recites an abstract idea in the limitations (emphasized):
…a computer system; 
a standardized forms system; 
a resource center; 
a dashboard; 
a defined space; 
a plurality of hazards; 
each of the pluarlity of hazards having a data set; 
wherein the data set of the each of the plurality of hazards defines parameters associated with each of the plurality of hazards; 
wherein the parameters of the each of the plurality of hazards is used to determine an output based on a predetermined set of rules. 
These limitations recites an abstract idea because these limitations encompass managing personal behavior or relationships or interactions between people (i.e. following rules or instructions).  These limitations encompass managing personal behavior or relationships or interactions between people (i.e. following rules or instructions) because performing a risk assessment involves following rules or instructions (i.e. assessing risk based on existing laws, regulations, policies, etc.).  Claims that encompass managing personal behavior or relationships or interactions between people fall with the "Certain Methods of Organizing Human Activity".  Claim 7 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claim 7 do not integrate the abstract idea into a practical application.  Claim 7 recites the additional elements (emphasized):
…a computer system; 
a standardized forms system; 
a resource center; 
a dashboard; 
a defined space; 
a plurality of hazards; 
each of the pluarlity of hazards having a data set; 
wherein the data set of the each of the plurality of hazards defines parameters associated with each of the plurality of hazards; 
wherein the parameters of the each of the plurality of hazards is used to determine an output based on a predetermined set of rules. 
The additional elements of the computer system; standardized forms system; resource center; and dashboard, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are all recited at a high-level of generality (i.e. as a generic computer, a database storing standardized forms, a database storing resource information, and a generic user interface) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of a plurality of hazards; each of the having a data set, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Claim 7 is directed an abstract idea.
	

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception cannot provide an inventive concept.  Claim 7 is not patent eligible.

Independent Claim 16
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 16 recites an abstract idea.  Specifically, claim 16 recites an abstract idea in the limitations (emphasized):
…providing a computer system; 
providing a set of standardized forms; 
providing a resource center; 
providing a dashboard; 
defining a space; 
identifying at least one hazard within the space; 
analyzing at least one hazard within the space based on a predetermined set of rules.  
These limitations recite an abstract idea because these limitations encompass managing personal behavior or relationships or interactions between people (i.e. following rules or instructions).  These limitations encompass managing personal behavior or relationships or interactions between people (i.e. following rules or instructions) because performing a risk assessment involves following rules or instructions (i.e. assessing risk based on existing laws, regulations, policies, etc.).  Claims that encompass managing personal behavior or relationships or interactions between people fall with the "Certain Methods of Organizing Human Activity".  Claim 1 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claim 16 do not integrate the abstract idea into a practical application.  Claim 16 recites the additional elements (emphasized):
…providing a computer system; 
providing a set of standardized forms; 
providing a resource center; 
providing a dashboard; 
defining a space; 
identifying at least one hazard within the space; 
analyzing at least one hazard within the space based on a predetermined set of rules.  
The additional elements of the computer system, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are all recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of providing a set of standardized forms, a resource center, and a dashboard, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of sending data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Claim 16 is directed an abstract idea.
	

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception cannot provide an inventive concept.  Claim 16 is not patent eligible.

Dependent Claims
Claim 2 is directed to the same abstract idea as the independent claims because the system having a user who performs risk assessment is a part performing a risk assessment.
Claims 3 and 4 recite the additional elements the system has a geographic location and hazard types.  These additional elements do not integrate the abstract idea into a practical application because these limitations encompass storing the geographic location and hazard types, which is not more than a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 5 recites defining a standardized document page.  This limitation is directed to the same abstract idea as the independent claims because defining forms is a part of assessing risk (e.g. defining forms that must be completed as a part of a safety inspection).  Claim 5 further recites the additional elements of displaying documents associated with the hazard information.  These elements do not integrate the abstract idea into a practical application because these limitations encompass a generic computer function of displaying data.
Claim 6 recites the additional elements, the system has hazard information.  These additional elements do not integrate the abstract idea into a practical application because these limitations encompass storing the hazard information, which is not more than a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Claim 6 also recites the additional elements, the system defines a plurality of characteristic that are displayed in response to user input.  The additional elements do not integrate the abstract idea into a practical application because these limitations encompass a generic computer function of receiving and displaying data (i.e. displaying receiving user input).

Claim 8 recites the additional elements of a graphical user interface having a standard forms page, a resource center page, and a dashboard page.  These additional elements do not integrate the abstract idea into a practical application because the additional elements encompass a generic user interface performing generic computer functions of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 9 is directed to the same abstract idea as the independent claims because having predetermined rules that use hazards as inputs is a part of a risk assessment (i.e. using existing, laws, regulations, policies, etc.)
Claim 10 is directed to the same abstract idea as the independent claims because having predetermined rules that use worker parameters is a part of a risk assessment (i.e. using existing, laws, regulations, policies, etc.).  Further the additional elements of the system having a plurality of worker profiles having sets of parameters do not integrate the abstract idea into a practical application because these limitations encompass storing the worker information, which is not more than a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 11 recites the additional elements of regulations associated with rules and integrated into the computer system, and standards.  These additional elements do not integrate the abstract idea into a practical application because these limitations encompass storing claimed regulations and standards, which is not more than a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 12 is directed to the same abstract idea as the independent claims because the system having an approval mechanism that evaluates a risk exposure is a part of a risk assessment.  Claim 12 further recites the additional elements of an objective database having various task exposure risk assessments. These additional elements do not integrate the abstract idea into a practical application because these limitations encompass storing the claimed assessments, which is not more than a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 13 is directed to the same abstract idea as the independent claims because the sending an alert when a parameter is outside a range is a part of a risk assessment (i.e. alerting people to a potential danger).
Claim 14 is directed to the same abstract idea as the independent claims because providing a report indicating a set of risks based on a combined task exposure is a part of a risk assessment (i.e. alerting people to potential dangers).
Claim 15 recites the additional elements of a reference.  These additional elements do not integrate the abstract idea into a practical application because these limitations encompass storing references, which is not more than a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).

Claim 17 is directed to the same abstract idea as the independent claims because evaluating the set of parameters associated with a hazard is a part of a risk assessment (i.e. analyzing hazards).  Claim 17 further recites the additional elements of maintaining a user profile and uploading a set of parameters.  These additional elements do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer functions of receiving and storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 18 recites the additional elements of storing a set of parameters.  These additional elements do not integrate the abstract idea into a practical application because it is not more than a generic computer function of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 19 recites the additional elements of searching a database and retrieving parameters.  These additional elements do not integrate he abstract idea into a practical application because using software to tailor information and provide it to a user is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Claim 20 is directed to the same abstract idea as the independent claims because evaluating the set of parameters associated with a worker is a part of a risk assessment (i.e. analyzing worker safety).  Claim 20 further recites the additional elements uploading and storing a set of parameters.  These additional elements do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of receiving and storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikipelo, US Pub. No. 2009/0234690, herein referred to as "Nikipelo".
Regarding claim 1 Nikipelo teaches:
a computer system; the computer system comprising a database (processor and memory, e.g. ¶¶[0020], [0085] and Fig. 9),
the computer system configured to maintain a user profile in the database (tracks and records worker's regulatory compliance, ¶¶[0039], [0042].  Please note monitoring a worker would be maintaining a worker profile because the definition of profile includes a description of someone's work); 
the computer system configured to maintain a plurality of data tables (includes various lists like vendors, resources, and assets,¶[0026]); 
the computer system configured to maintain a set of hazard information (receives information on hazards, e.g. ¶[0020], monitors hazard assessments, e.g. ¶[0039], and tracks hazardous materials, ¶[0055]); 
a graphical user interface (computing device includes display and input devices, ¶[0085] and Fig. 9; see also e.g. Figs. 5-8 showing examples of user interfaces); 
the graphical user interface having a standard forms page (provides standard form for reporting, ¶[0073]; see also ¶[0042], discussing monitoring completion of sets of a standard form); 
the graphical user interface having a resource center page (resource module identifies relevant municipal, provincial, state and federal legislation, ¶[0075]); 
the graphical user interface having a dashboard page (provides reporting and statistical data at a management level, ¶[0075]); 
a task exposure risk assessment builder (performs various assessments like ensuring correct hazard assessments are being conducted, ¶¶[0039], [0043]-[0044], and assess competences for safe work procedures, ¶[0078]),  
the task exposure risk assessment builder having a processor for integrating (processor connected to memory, e.g. ¶[0085] and Fig. 9); 
wherein each user profile comprises at least one characteristic of a user (scores worker competency, e.g. ¶[0042].  Please note scoring a worker's competency would be a worker profile because the definition of profile includes a description of someone's work); 
wherein each user profile accepts a plurality of inputs, in the form of a plurality of characteristics, toward creating the user profile (tracks and records worker's regulatory compliance, ¶¶[0039], [0042].  Please note monitoring a worker would be maintaining a worker profile because the definition of profile includes a description of someone's work); 
wherein the computer system is configured to store data corresponding to the defined environment (assets associated with location are tracked and recorded, ¶[0037]; see also e.g. ¶¶[0054], [0079] discussing tracking locations); 
wherein the computer system is configured to store data corresponding to a user profile (tracks and records worker's regulatory compliance, ¶¶[0039], [0042].  Please note monitoring a worker would be maintaining a worker profile because the definition of profile includes a description of someone's work); 
wherein the user profile accesses a graphical user interface to upload a set of information (inputs updates on worker's activities, ¶[0033] and tracks and records worker's regulatory compliance, ¶¶[0039], [0042]); 
wherein the computer system stores the set of information associated with the defined environment (assets associated with location are tracked and recorded, ¶[0037]; see also e.g. ¶¶[0054], [0079] discussing tracking locations).  
Regarding claim 2, Nikipelo teaches all the limitations of claim 1 and further teaches:
wherein the user profile is at least one person who performs a task exposure risk assessment (workers are performing hazard assessments, e.g. ¶[0039].  Further, please note Examiner finds that the limitations specifying the worker performs task exposure risk assessment does not substantially further limit the scope of the claim because the type of work performed by the user does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05). 
Regarding claim 3, Nikipelo teaches all the limitations of claim 1 and further teaches:
a geographic location; the geographic location having a defined space (assets associated with location are tracked and recorded, ¶[0037]; see also e.g. ¶¶[0054], [0059], [0079] discussing tracking locations).  
Regarding claim 4, Nikipelo teaches all the limitations of claim 1 and further teaches:
a plurality of hazard types (data includes event and hazard types, ¶[0024]).  
Regarding claim 5, Nikipelo teaches all the limitations of claim 1 and further teaches:
wherein the computer system is configured to define a standardized document page (provides standard form for reporting, ¶[0073]; see also ¶[0042], discussing monitoring completion of sets of a standard form), 
wherein the standardized document page displays a plurality of documents associated with the information related to the set of hazard information (provides access to all logs and reports, e.g. ¶[0064]).  
Regarding claim 6, Nikipelo teaches all the limitations of claim 1 and further teaches:
a plurality of hazard information (data includes event and hazard types, ¶[0024]), 
wherein the computer system is further configured to define a plurality of characteristics that are to be displayed in the graphical user interface in response to a user input (displays various user interfaces, e.g. ¶¶[0081]-[0084] and Figs. 5-8; see also ¶[0085] discussing user input devices).  

Regarding claim 7, Nikipelo teaches:
a computer system (computing system e.g. ¶[0085] and Fig. 9); 
a standardized forms system (provides standard form for reporting, ¶[0073]; see also ¶[0042], discussing monitoring completion of sets of a standard form); 
a resource center  (resource module identifies relevant municipal, provincial, state and federal legislation, ¶[0075]); 
a dashboard (provides reporting and statistical data at a management level, ¶[0075]); 
a defined space (assets associated with location are tracked and recorded, ¶[0037]; see also e.g. ¶¶[0054], [0079] discussing tracking locations); 
a plurality of hazards; each of the pluarlity of hazards having a data set (receives information on hazards, e.g. ¶[0020], monitors hazard assessments, e.g. ¶[0039], and tracks hazardous materials, ¶[0055]); 
wherein the data set of the each of the plurality of hazards defines parameters associated with each of the plurality of hazards (ensures correct hazard assessments are being conducted, ¶[0039]); 
wherein the parameters of the each of the plurality of hazards is used to determine an output based on a predetermined set of rules (score worker competency, e.g. ¶[0042]).  
Regarding claim 8, Nikipelo teaches all the limitations of claim 7 and further teaches:
a graphical user interface (computing device includes display and input devices, ¶[0085] and Fig. 9; see also e.g. Figs. 5-8 showing examples of user interfaces);
 the graphical user interface having a standardized forms page  (provides standard form for reporting, ¶[0073]; see also ¶[0042], discussing monitoring completion of sets of a standard form); 
the graphical user interface having a resource center page (resource module identifies relevant municipal, provincial, state and federal legislation, ¶[0075]); 
the graphical user interface having a dashboard page (provides reporting and statistical data at a management level, ¶[0075]);  
Regarding claim 9, Nikipelo teaches all the limitations of claim 7 and further teaches:
a predetermined set of rules for generating an output based on an input of the parameters associated with each of the plurality of hazards (tracks violations of policy, ¶[0023]; see also ¶[0041] discussing tracking requirements based on regulations).  
Regarding claim 10, Nikipelo teaches all the limitations of claim 7 and further teaches:
a plurality of worker profiles; the plurality of worker profiles each having a set of parameters (tracks and records worker's regulatory compliance, ¶¶[0039], [0042].  Please note monitoring a worker would be maintaining a worker profile because the definition of profile includes a description of someone's work); 
a predetermined set of rules for generating an output based on an input of the parameters associated with each of the plurality of worker profile (tracks violations of policy, ¶[0023]; see also ¶[0041] discussing tracking requirements based on regulations).  
Regarding claim 11, Nikipelo teaches all the limitations of claim 7 and further teaches:
a plurality of regulations; the plurality of regulations associated with a set of rules (requirements are based on regulations, ¶[0041]); 
a plurality of standards (allows implementation of safety standards, ¶[0019]); 
wherein the plurality of regulations is integrated into the computer system (system checks contractors meet requirements are based on regulations, ¶[0041]).  
Regarding claim 12, Nikipelo teaches all the limitations of claim 7 and further teaches:
an objective database (memory, ¶[0085] and Fig. 9); 
the objective database having a chemical task exposure risk assessment; the objective database having a noise task exposure risk assessment; the objective database having a heat task exposure risk assessment; the objective database having a biological task exposure risk assessment; the objective database having a radiation task exposure risk assessment; the objective database having an ergonomic task exposure risk assessment; the objective database having an illumination task exposure risk assessment; the objective database having a psychological task exposure risk assessment (tracks chemical handling, ¶¶[0036], [0048], and assess ergonomics, ¶[0069]); 
an approval mechanism; wherein the approval mechanism evaluates a risk exposure associated with each parameter of the objective database (assess ergonomics to determine if recommended standards, ¶[0069]).  
Regarding claim 13, Nikipelo teaches all the limitations of claim 7 and further teaches:
a compliance check system (tracks violations of policy, ¶[0028]; see also ¶¶[0075]-[0076] discussing reporting on regulatory compliance); 
wherein the compliance check system sends an alert to a user when a parameter of the compliance check system is outside a defined range (sends notification when error is detected based on acceptable input ranges, ¶[0028]).  
Regarding claim 14, Nikipelo teaches all the limitations of claim 7 and further teaches:
a combined task exposure risk assessment; wherein the combined task exposure risk assessment combines a plurality of parameters from a plurality of task exposure risk assessments based on a predetermined set of rules (tracks violations of errors of safety policy, ¶[0025])
to generate a report; wherein the report indicates a set of risks based on a combination of a plurality of hazards (provides reporting and statistical data at a management level, ¶[0075]).  
Regarding claim 15, Nikipelo teaches all the limitations of claim 7 and further teaches:
at least one reference (resource module identifies relevant municipal, provincial, state and federal legislation, ¶[0075]).  

Regarding claim 16, Nikipelo teaches:
providing a set of standardized forms (provides standard form for reporting, ¶[0073]; see also ¶[0042], discussing monitoring completion of sets of a standard form); 
providing a resource center (resource module identifies relevant municipal, provincial, state and federal legislation, ¶[0075]); 
providing a dashboard (provides reporting and statistical data at a management level, ¶[0075]); 
defining a space (assets associated with location are tracked and recorded, ¶[0037]; see also e.g. ¶¶[0054], [0079] discussing tracking locations); 
identifying at least one hazard within the space (identifies hazards, e.g. ¶¶[0044], [0068]); 
analyzing at least one hazard within the space based on a predetermined set of rules (performs hazard and risk assessments, ¶[0024]).  
Regarding claim 17, Nikipelo teaches all the limitations of claim 16 and further teaches:
maintaining a user profile (tracks and records worker's regulatory compliance, ¶¶[0039], [0042].  Please note monitoring a worker would be maintaining a worker profile because the definition of profile includes a description of someone's work); 
uploading a set of parameters associated with at least one hazard (receives information on hazards, e.g. ¶[0020], monitors hazard assessments, e.g. ¶[0039], and tracks hazardous materials, ¶[0055]); 
evaluating the set of parameters associated with at least one hazard (tracks and records worker's regulatory compliance, ¶¶[0039], [0042]). 
Regarding claim 18, Nikipelo teaches all the limitations of claim 16 and further teaches:
storing data corresponding to a set of parameters associated with at least one hazard (tracks and records worker's regulatory compliance, ¶¶[0039], [0042]).  
Regarding claim 19, Nikipelo teaches all the limitations of claim 16 and further teaches:
searching a database by at least one hazard, subsequently retrieving a plurality of parameters associated with the at least one hazard (provides reports to supervisor based on supervisor requests, ¶[0078]).  
Regarding claim 20, Nikipelo teaches all the limitations of claim 16 and further teaches:
uploading a set of parameters associated with at least one worker; storing data corresponding to the set of parameters associated with at least one worker (tracks and records worker's regulatory compliance, ¶¶[0039], [0042]); 
evaluating the set of parameters associated with at least one worker (scores worker competency, e.g. ¶[0042]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hopson, US Pub. No. 2014/0095403 teaches a similar method of managing safety information
Awiszus et al, US Pub. No. 2017/0374436 teaches a similar method of monitoring safety
Glynn et al, US Pub. No. 2021/0264764 teaches a similar method of monitoring safety

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/
Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, if this limitation is only reciting the intended use of the parameters, it does not further limit the scope of the claim because it is only the intended use, see MPEP 2103.I.C.